 154DECISIONS OF NATIONAL LABORRELATIONS BOARDSheetMetalWorkers InternationalAssociation,LocalUnionNo. 11andCorrugatedAsbestosContractors,Inc. and International Association ofBridge, Structural and Ornamental Iron Workers,AFL-CIOand International Association of Bridge,Structural and Ornamental IronWorkers, LocalUnion No. 58,AFL-CIO. Case 15-CD-127February 13, 1970DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSThis is a proceeding under Section 10(k) of theNationalLaborRelationsAct,asamended,followingachargebyCorrugatedAsbestosContractors,Inc.,hereincalledtheCompany,alleging that SheetMetalWorkers InternationalAssociation,LocalUnionNo. 11, herein calledLocal 11,had violated Section 8(b)(4)(D)of the Actby engaging in certain proscribed activity with anobject of forcing or requiring the Company to assigncertain work to employees representedby it,ratherthan to employees of the Company represented byInternationalAssociation of Bridge,Structural andOrnamental Iron Workers,AFL-CIO,herein calledIronWorkers.Pursuant to notice,a hearing washeld before HearingOfficer EdwardA. Champagneon August 14, September 8, and October7, 1969.Allpartiesappeared at the hearing, and wereafforded full opportunity to be heard,to examineand cross-examine witnesses,and to adduce evidencebearing on the issues.Thereafter,theCompany,Local 11,and Iron Workers filed briefs.Pursuant to the provisions of Section 3(b) of theAct, theNationalLaborRelationsBoard hasdelegated its powers in connection with this case toa three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error.Accordingly,they are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE COMPANYThepartiesstipulated,andwe find, thatCorrugatedAsbestosContractors,Inc.isaLouisianacorporationwith its principal officelocated in New Orleans, Louisiana. It is engaged inthebusiness of engineering, finishing, fabricating,and installing industrial sheeting and accessories.During the past year, the Company has purchasedand received goods and material valued in excess of$50,000whichwere shipped directly to it frompoints outside the State of Louisiana.We find thattheCompany is engaged in commerce within themeaning of the Act, and that it will effectuate thepurposes of the Act to assert jurisdiction herein11.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local I Iand Iron Workers are labor organizations within themeaning of the Act111.THE DISPUTEA. Background and Factsof the DisputeThe Company, from 1953 to May 31, 1969, hadcollective-bargainingagreementswithLocal11covering a unit of its employees, and since 1958 hasmaintainedcollective-bargainingagreementswithIronWorkers covering a different unit.In 1967, the Company was the successful bidderfor the erection of sheet metal siding at theHawthorne Power Station in Kansas City, Missouri,and assigned the work to employees in the IronWorkersunit.The work involved siding withcorrugations more than 5 inches apart. Sheet MetalWorkers InternationalAssociation,LocalUnionNo. 2, herein called Local 2, demanded that theCompany assign the work to its members. TheCompany refused. Local 2 then filed a grievancewith the Kansas City Joint Adjustment Board fortheSheetMetalIndustry,whichissuedadetermination that the Company had violated itscontract by awarding the work to Iron Workersinsteadof to members of Local 2. It assesseddamages in the amount of $12,733.20, and furtherdecided that if the Company failed to comply withthe award, its contract with Local 11 should becanceled.The Company appealed to the National JointAdjustment Board for the Sheet Metal Industry,herein calledNational SheetMetal Board, whichincludes representatives of SheetMetalWorkersInternationalAssociation.NationalSheetMetalBoard reduced the damages to $2,000, but inaddition to affirming the award appealed from, alsoawarded all such work in the future, where thecorrugationsweremore than 5 inches apart andwherever the work was located, to Sheet MetalWorkersInternationalAssociation,oritsappropriate Local on pain of having the contractwith Local 11 canceled. The Company refused toabide by the award, and on May 8, 1969, Local 11accordingly advised the Company that it would notsign any renewal contract, and its members weretold byBusinessManager LeBlanc that they couldnot work without a contract.At a subsequent meeting attended by Sheet MetalWorkers InternationalAssociation representativeEdward Carlough, Jr., the Company and other sheetmetal contractors in the New Orleans area wereadvised that the Sheet Metal Workers Internationalmeant business in connection with assignments ofthe type of work described above, and that "there181NLRB No. 27 SHEET METAL WKRS.INTL.ASSOC.,LOCAL I Iwas one representative present whose contract hadbeencancelled."ThisclearlyreferredtotheCompany, Corrugated Asbestos, and indicated thatcontractcancellationand refusal to continuesupplying SheetMetalWorkers for any purposewere to be used as a means of requiring theCompany in the future to assign the disputed workto employees represented by Sheet Metal Workers.It thus appears that Local 11 made common causewith the International in the aim to get the disputedwork assignments for the Sheet Metal Workers.B. The Work in DisputeThe work in dispute is the Company's erection ofinstallations of Reynolds V-beam sheeting or sidingwith corrugations in excess of 5 inches apart.C. Contentionsof thePartiesThe Company does work throughout the UnitedStates. It contends that whenever it performs a jobinvolvinghangingmetal sheeting, it uses IronWorkers, irrespectiveof the distance betweencorrugations, and that it employes approximately 35IronWorkers who are specially trained in thehanging of metal sheeting. The Company furthercontends that it assigned the work to Iron Workersby virtue of a 1923 decision of the National JointBoard for Settlement of Jurisdictional Disputes,which awarded the disputed work to Iron Workers.IronWorkers agrees with the Company that thecontrolling factor is the 1923 decision of the JointBoard; that members of Iron Workers possess therequisite abilities and training to perform the workindispute; and that the practice is to assign thework in dispute to members of Iron Workers.Local 11 contends that it has no jurisdictionaldispute of its own with the Company; that it wasinstructedby its International, pursuant to theaward of the National Sheet Metal Board under thegrievance procedure of the contract between itselfand the Company, to refuse to renew the contractbecause of the Company's refusal to comply withsaid award; that Iron Workers have no special skillsover and above those of the Sheet Metal Workers;that the assignment of the work in dispute iscovered in the 1952 and 1965 agreements betweenitsInternational and IronWorkers which grantedtheinstallationofV-beamsheetingwithcorrugations over 5 inches apart to Sheet MetalWorkers; and that the industry practice is to awardsuch work to Sheet Metal Workers.D. The Applicability of the StatuteThe charge alleges a violation of Section8(b)(4)(D) of the Act.We are satisfied upon thebasis of the record that there is reasonable cause tobelieve that Local 11 has engaged in proscribedactionwith an object of forcing the Company to155assignwork to employees who are members of orrepresented by Sheet Metal Workers InternationalAssociationor its Locals, rather than to IronWorkers. On the basis of the entire record, we findthatthedisputeisproperlybeforeusfordetermination.E. The Merits ofthe DisputeSection 10(k) of the Actrequires that the Boardmake an affirmative award of the disputed workonlyaftergivingdue consideration to variousrelevant factors.'In this case, we consider thefollowing factors to be determinative of the issueshere involved:1.Certificationand bargaining agreementsThe evidence indicates that there is no Boardcertification relative to the disputed work, and thatthe Company has no bargaining agreement assigningwork to Sheet MetalWorkers InternationalAssociation or any of its Locals.AsthereIsnocertificationorcollective-bargainingagreementcoveringthedisputed work, neither Local 11 nor Iron Workers isfavored by these factors.2.Alleged interunion agreementLocal 11, relying on the Board's reasoning inLocalUnionNo 68, Wood, Wire and MetalLathersInternationalUnion(Acoustics&Specialties, Inc. ),2contends that the Board shouldgive weight to what is asserted to be an agreementbetween the two Internationals assigning to SheetMetalWorkers the installation of siding withcorrugations more than 5 inches apart. We view theasserted agreement as substantially distinguishablefrom the one in theAcoustics & Specialtiescase.Here, an agreement to this effect was signed by therespective international presidents of SheetMetalWorkers and Iron Workers on October 30, 1965,but it was repudiated by IronWorkers onNovember 22, 1965. That the October 1965agreement is not being honored by Iron Workers isfurther evidenced by a letter of March 20, 1968,from the President of IronWorkers to theCompany, stating that there was no agreement inexistence between the two International Unions onjurisdiction of the work in dispute. Thus it appearsfrom the record that the alleged interunionagreement was not in existence at the time of thepresent dispute.IN L R BvRadio and Television Broadcast Engineers Union Local1212.InternationalBrotherhoodof ElectricalWorkers(ColumbiaBroadcastingSvstem).364 U S 5732I42 NLRB 1073 156DECISIONS OFNATIONALLABOR RELATIONS BOARD3.Company and industry practiceSince 1960, the Company has been installingmetalsheeting with corrugations both less and morethan 5inchesapart, and has consistentlyassignedboth types of work to its employeesin the unitrepresented by Iron Workers.As for the industry practice apart from theCompany's own practice, the evidence shows,contrary to the claim of Local 11, that there is noclear practice in the industry, either in the area ornationwide,of assigningthe disputed work to SheetMetalWorkers. Consequently, the alleged practice,upon which Local11relies, is not asignificantfactor in determiningthe assignmentof the work indispute.In the absenceof evidence of any relevant area orindustry practice favoring Sheet Metal Workers, theestablished practice of the CompanyinassigningIronWorkers to perform the work and the failureof Local 11 to object tothe assignmentsuntilMay1969 are factors favoring the continuedassignmentof the disputed work to employees represented byIronWorkers.4. Efficiency of operationIn the years that the Companyhas been installingmetal sheeting, IronWorkers have demonstrated tothe satisfaction of the Company that the employeesin itsunit possess the knowledge and skill necessaryto do the work. These employees have been trainedby the Company and serve as leadmen on thejobsites.While it appears that Local 11 membersmay also possess the necessary skills to install thesheeting, their work assignments have been limitedto fabricating the metal for gutters and downspouts.We find that these factors favor the assignment ofthework in dispute to employees represented byIronWorkers.F. Conclusionasto the Merits of the DisputeIn view of the foregoing, on the basis of therecord as a whole, and upon appraisal of all relevantconsiderations, we believe that the work in disputeshould be awarded to employees represented by IronWorkers. The fact that the Company's assignment isconsistentwith its own past practice, the further factthat IronWorkers employed by the Company havethe requisiteskill and arefamiliar with all facets ofthe work, and the attendant efficiency and economyof the established operations, lead us to concludethat the Company'sassignmentof the work is aproperone.Therefore,we shall determine thedispute byassigningthework in question to theemployees represented by Iron Workers.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelationsAct, as amended, and upon the basis ofthe foregoing findings and the entire record in thiscase, the National Labor Relations Board makes thefollowing Determination of Dispute:1.Company employees who are represented byInternationalAssociation of Bridge, Structural andOrnamental IronWorkers, AFL-CIO, are entitledto the work of installing Reynolds V-beam sidinghaving 5 inches or more between corrugations.2.SheetMetalWorkersInternationalAssociation, Local Union No. 11, is not entitled, bymeansproscribed by Section 8(b)(4)(D) of the Act,toforceorrequireCorrugatedAsbestosContractors, Inc., to assign the work describedabove to members or employees represented bySheetMetalWorkers International Association orany Local thereof.3.Within 10 days from the date of this Decisionand Determinationof Dispute, Sheet Metal WorkersInternationalAssociation,LocalUnionNo. 11,shall notify the Regional Director for Region 15, inwriting, whether or not it will refrain from forcingor requiring Corrugated Asbestos Contractors, Inc.,by means proscribed by Section 8(b)(4)(D), to assignthe work in disputeinamannerinconsistent withthe above determination.